UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2059



SHELDON W. WHITTAKER,

                                              Plaintiff - Appellant,

          versus


RES-CARE, INCORPORATED, d/b/a Old Dominion Job
Corps Center; VIRGINIA JOB CORPS PLACEMENT
SERVICES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-99-1994-2)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheldon W. Whittaker, Appellant Pro Se. Bruce McCoy Steen, MCGUIRE,
WOODS, BATTLE & BOOTHE, L.L.P., Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sheldon W. Whittaker appeals the magistrate judge’s order

granting summary judgment to Defendants in this employment discrim-

ination action.1   On appeal, Whittaker challenges only the magis-

trate judge’s disposition of his retaliatory discharge claim.   See

4th Cir. R. 34(b).   We have reviewed the record and the magistrate

judge’s order and find no reversible error.      We agree with the

magistrate judge that Whittaker failed to forecast evidence suffi-

cient to show that Defendants’ reasons for his termination were

pretextual.    Accordingly, we affirm on the reasoning of the magis-

trate judge.    See Whittaker v. Res-Care, Inc., No. CA-99-1994-2

(E.D. Va. July 11, 2000).2    We deny Defendants’ motion to dismiss

the appeal as untimely and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                           AFFIRMED




     1
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993 & Supp. 2000).
     2
       Although the judgment is marked as “filed” on July 10, 2000,
the district court’s records show that the judgment was entered on
the docket sheet on July 11, 2000. Pursuant to Fed. R. Civ. P. 58
and 79(a), we consider the date the judgment was entered as the
effective date of the magistrate judge’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2